Citation Nr: 0433308	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-11 484	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the nasal tip and right medial canthal region.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for residuals 
of phosphorus burns.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.R.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and May 2001 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board notes that in the February 2000 rating decision the 
RO denied reopening the veteran's claim for entitlement to 
service connection for residuals of phosphorus burns and 
noted he asserted residual disabilities to the hands and 
face.  As the prior denial of the veteran's claim did not 
consider residual disabilities to the face, the Board finds 
this matter may not be included as an expanded issue for the 
denial of service connection without proper de novo 
adjudication.  It is significant to note, however, that the 
matter has been effectively adjudicated de novo as part of 
the issue of entitlement to service connection for basal cell 
carcinoma.  Therefore, the Board finds the issues for 
appellate review are more appropriately addressed as provided 
on the title page of this decision.

The issues of entitlement to service connection for basal 
cell carcinoma of the nasal tip and right medial canthal 
region, entitlement to service connection for residuals of 
phosphorus burns to the hands, entitlement to a rating in 
excess of 50 percent for PTSD, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has sufficiently notified the veteran of the 
information and evidence necessary to substantiate his new 
and material evidence claim.

2.  In an August 1997 rating decision the RO denied reopening 
a claim for entitlement to service connection for residuals 
of phosphorus burns, essentially based upon a finding that 
the evidence did not demonstrate a present disability.

3.  Evidence added to the record since the August 1997 rating 
decision includes new evidence identifying skin cancer and 
scars to the hands and arms as a residual of phosphorus burns 
and thus bears directly and substantially upon the specific 
matter under consideration; the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and a claim of 
entitlement to service connection for residuals of phosphorus 
burns to the hands is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
May 2001 and May 2003.

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record show the 
veteran submitted a request to reopen his claim for 
entitlement to service connection for residuals of phosphorus 
burns in December 1998.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an August 1997 rating decision the RO denied reopening a 
claim for entitlement to service connection for residuals of 
phosphorus burns.  The determination was essentially based 
upon a finding that the evidence did not demonstrate a 
present disability.  The veteran did not appeal that 
determination and it has become final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).

The Board finds that the evidence added to the claims file 
since the August 1998 rating decision includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence consists of a May 2000 VA treatment 
report indicating the veteran's skin cancers were due to 
phosphorus burns he incurred in service and to his sun 
exposure as a lifeguard.  The veteran also provided testimony 
describing scars to his hands and arms as a result of his 
injuries during service.  As this evidence was not of record 
at the time of the last final decision and as it addresses 
directly the basis for the prior denial of the veteran's 
claim, it is "new and material" and the claim must be 
reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

The claim for entitlement to service connection for residuals 
of phosphorus burns to the hands is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in May 2001 and May 2003.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the Board notes that service medical records 
show the veteran was treated for first degree chemical burns 
to the hands as a result of an enemy phosphorus bomb on June 
15, 1953.  The evidence shows the veteran was awarded the 
Combat Infantryman Badge and that his wounds on June 15, 
1953, were incurred during combat with the enemy.  In 
personal hearing testimony the veteran described scars to the 
hands and arms as a result of his service injuries; however, 
the record does not reflect this specific matter has been 
addressed by VA examination.  Post-service VA medical records 
also indicate the veteran had a history of skin cancers due 
to phosphorus burns he incurred in service and to post-
service sun exposure as a lifeguard.  The veteran has 
reported that he worked as a lifeguard in Daytona Beach from 
approximately 1954 to 1959 and that he worked as a 
construction laborer from 1955 to 1960.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Board also notes the record does not reflect that the RO 
has adequately considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) as to the 
veteran's increased PTSD rating claim.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996) (stating that extraschedular rating consideration 
is "always part" of a schedular rating-increase claim).  
The Court has held that it was premature for the Board to 
decline extraschedular consideration where the record was 
significantly incomplete in a number of relevant areas 
probative of the issue of employability.  Brambley v. 
Principi, 17 Vet. App. 20 (2003).  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the issues 
on appeal.  The RO should obtain complete 
copies of all records of such treatment 
(not already in the claims folder) from 
all identified sources.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The veteran should be scheduled for 
appropriate examinations to ascertain the 
present nature and severity of his 
service-connected disabilities including 
his PTSD and right shoulder injury with 
sensory disturbance, to include an 
assessment of the degree to which his 
service-connected disabilities result in 
any occupational impairment.  
Specifically, the examiner should 
describe the level of disability 
attributable to each of the medical 
conditions found on examination, which 
are service-connected.  Additionally, the 
examiner should give a full description 
of any limitation of activity imposed by 
each of the veteran's disabilities and 
express opinions as to whether the 
conditions are permanent, and the degree 
of interference with the veteran's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The examiner 
should also state whether the veteran's 
disabling conditions are susceptible of 
improvement through appropriate 
treatment.  The examiner(s) must provide 
complete rationale for all conclusions 
reached.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) should 
provide a complete rationale for any 
opinions given.

3.  The veteran should be scheduled for 
appropriate examination to obtain an 
opinion as to whether it is as likely as 
not that his basal cell carcinoma of the 
nasal tip and right medial canthal 
region, or any present scarring to the 
hands, arms and face were incurred as a 
result of an injury during active 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) should 
provide a complete rationale for any 
opinions given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, to 
include 38 U.S.C.A. § 1154 and 38 C.F.R. 
§ 3.321(b)(1).  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



